Citation Nr: 1041088	
Decision Date: 11/02/10    Archive Date: 11/12/10

DOCKET NO.  07-07 930	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a chronic stomach or 
intestinal disorder.

2.  Entitlement to service connection for gastroesophageal reflux 
disease (GERD).

3.  Entitlement to service connection for chronic sinusitis.

4.  Entitlement to service connection for migraine headaches.

5.  Entitlement to service connection for pseudofolliculitis.

6.  Entitlement to service connection for tinnitus.

7.  Entitlement to service connection for bilateral hearing loss.

8.  Entitlement to service connection for residuals of a cold 
injury, bilateral feet.

9.  Entitlement to service connection for hemorrhoids.

10.  Entitlement to service connection for degenerative joint 
disease of the hips, bilaterally.

11.  Entitlement to service connection for leukopenia.

12.  Entitlement to service connection for hyperlipidemia.

13.  Entitlement to service connection for a back disability.

14.  Entitlement to service connection for a bilateral knee 
condition.

15.  Entitlement to service connection for a sleep disorder with 
insomnia.

16.  Entitlement to service connection for hypertension.

17.  Entitlement to service connection for major depressive 
disorder secondary to service connected hepatitis.

18.  Entitlement to an initial compensable rating for service 
connected hepatitis B.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

Appellant
Appellant's Spouse




ATTORNEY FOR THE BOARD

A. G. Alderman, Associate Counsel


INTRODUCTION

The Veteran had active service from August 1974 to May 1983.

This case comes before the Board of Veterans' Appeals (Board) on 
appeal from rating decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Waco, Texas.

The Veteran appeared and provided testimony before the 
undersigned Veterans Law Judge (VLJ) in March 2010.  A transcript 
of the hearing has been associated with the claims file.
 
The issue of service connection for a cervical spine 
disability has been raised by the record, but has not been 
adjudicated by the Agency of Original Jurisdiction (AOJ).  
Therefore, the Board does not have jurisdiction over it, 
and it is referred to the AOJ for appropriate action.  

The issues of service connection for hypertension, a sleep 
disorder with insomnia, a low back disability, a bilateral knee 
disability, and major depressive disorder including as secondary 
to service connected hepatitis, are addressed in the REMAND 
portion of the decision below and are REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran's chronic stomach or intestinal disorder, GERD, 
chronic sinusitis, migraine headaches, tinnitus, left ear hearing 
loss, and bilateral hip disability did not have onset during and 
are not related to service.

2.  The Veteran does not currently have cold injuries to the 
feet, or leukopenia.

3.  The Veteran's pseudofolliculitis, while currently inactive, 
had onset during active service.

4.  The Veteran does not have a right ear hearing loss disability 
for VA compensation purposes.

5.  Hemorrhoids and residuals had onset during active service.

6.  The Veteran's current elevated cholesterol/lipid level, or 
hyperlipidemia, does not constitute a disease or disability for 
VA compensation purposes.

7.  The records show no indication of chronic or recurrent 
hepatitis and an antibody test indicates a successful recovery. 


CONCLUSIONS OF LAW

1.  The criteria for service connection for chronic stomach or 
intestinal disorder, GERD, chronic sinusitis, migraine headaches, 
tinnitus, and a bilateral hip disability have not been met.  38 
U.S.C.A. §§ 1110, 1154, 5103, 5103A, 5107 (West 2002 & Supp. 
2009); 38 C.F.R. §§3.102, 3.159, 3.303 (2010).

2.  The criteria for service connection for bilateral hearing 
loss have not been met.  38 U.S.C.A. §§ 1110, 1131 (West 2002), 
5107(b); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.385 (2010).

3.  The criteria for service connection for pseudofolliculitis 
and hemorrhoids have been met.  38 U.S.C.A. §§ 1110, 1131 (West 
2002), 5107(b); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2010).

4.  Service connection for cold injuries to the feet, leukopenia 
hyperlipidemia is not warranted.  38 U.S.C.A. §§ 1110, 1154, 
5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§3.102, 
3.159, 3.303 (2010).

5.  The criteria for an initial compensable rating for hepatitis 
B have not been met.  38 U.S.C.A. §§ 1155, 5107(b), (West 2002); 
38 C.F.R. §§ 4.7, 4.114, Diagnostic Code 7345 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection may be granted for a disability resulting from 
a disease or injury incurred in or aggravated by service.  See 38 
U.S.C.A. §§ 1110, 113; 38 C.F.R.       § 3.303(a).  In general, 
service connection requires (1) the existence of a present 
disability; (2) in-service incurrence or aggravation of a disease 
or injury; and (3) a causal relationship between the present 
disability and the disease or injury incurred or aggravated 
during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. 
Cir. 2004), citing Hansen v. Principi, 16 Vet. App. 110, 111 
(2002); see also Caluza v. Brown, 7 Vet. App. 498 (1995).  
Service connection may also be granted for certain chronic 
diseases such as hypertension when the disease is manifested to a 
compensable degree within one year of separation from service. 38 
U.S.C.A.         §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309. 

A disorder may also be service connected if the evidence of 
record reveals that the Veteran currently has a disorder that was 
chronic in service or, if not chronic, that was seen in service 
with continuity of symptomatology demonstrated thereafter.  38 
C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-97 
(1997).  A demonstration of continuity of symptomatology is an 
alternative method of demonstrating the second and/or third 
Caluza elements discussed above.  Savage, 10 Vet. App. at 495-
496.  Disorders diagnosed after discharge may still be service 
connected if all the evidence, including pertinent service 
records, establishes that the disorder was incurred in service.  
38 C.F.R. § 3.303(d); Combee v. Brown, 34 F.3d 1039, 1043 (Fed. 
Cir. 1994).

In rendering a decision on appeal, the Board must analyze the 
credibility and probative value of the evidence, account for the 
evidence which it finds to be persuasive or unpersuasive, and 
provide the reasons for its rejection of any material evidence 
favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 
36, 39-40 (1994); Gilbert, 1 Vet. App. at 57. 

Competency of evidence differs from weight and credibility.  
Competency is a legal concept determining whether testimony may 
be heard and considered by the trier of fact, while credibility 
is a factual determination going to the probative value of the 
evidence to be made after the evidence has been admitted.  Rucker 
v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 
465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 
25 (1991) ("although interest may affect the credibility of 
testimony, it does not affect competency to testify").

A veteran is competent to report symptoms that he experiences at 
any time because this requires only personal knowledge as it 
comes to him through his senses.  Layno, 6 Vet. App. at 470; Barr 
v. Nicholson, 21 Vet. App. 303, 309 (2007) (when a condition may 
be diagnosed by its unique and readily identifiable features, the 
presence of the disorder is not a determination "medical in 
nature" and is capable of lay observation).

The absence of contemporaneous medical evidence is a factor in 
determining credibility of lay evidence, but lay evidence does 
not lack credibility merely because it is unaccompanied by 
contemporaneous medical evidence.  See Buchanan v. Nicholson, 451 
F.3d 1331, 1337 (Fed. Cir. 2006) (lack of contemporaneous medical 
records does not serve as an "absolute bar" to the service 
connection claim); Barr, 21 Vet. App. 303 ("Board may not reject 
as not credible any uncorroborated statements merely because the 
contemporaneous medical evidence is silent as to complaints or 
treatment for the relevant condition or symptoms").

In determining whether statements submitted by a veteran are 
credible, the Board may consider internal consistency, facial 
plausibility, consistency with other evidence, and statements 
made during treatment.  Caluza v. Brown, 7 Vet. App. 498 (1995).

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with the 
Veteran prevailing in either event, or whether a preponderance of 
the evidence is against the claim, in which case the claim is 
denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  When there is an approximate balance of positive and 
negative evidence regarding any issue material to the 
determination, the benefit of the doubt is afforded the claimant.

Gastrointestinal Disorders

The Veteran seeks service connection for a chronic stomach or 
intestinal disorder as well as GERD.  STRs do not show a 
diagnosis or treatment of GERD during service, however, the 
Veteran was treated on several occasions for stomach upset, 
diarrhea, abdominal cramps, nausea, and vomiting.  In December 
1977, the symptoms were classified as viral.  In January 1978, 
the diagnosis was recurrence of hepatitis versus the flu.  A 
definitive diagnosis was not provided.  A March 1978 STR 
diagnosed the Veteran with gastroenteritis.  A June 13, 1978 
record showed that the Veteran complained of nausea, loss of 
appetite, diarrhea lasting one week and reported pains like heart 
burn.  The treating physician noted the long history of stomach 
disorders; however, a diagnosis was not rendered.  A GI study 
performed two days later showed normal esophagus, stomach, 
duodenal cap, loop and proximal small bowel.  The gallbladder was 
also within normal limits.  The assessment was to rule out 
subacute pancreatitis and parasites.  A December 1978 record 
stated that gastritis needed to be ruled out.  The Veteran 
continued to be treated for diarrhea and stomach symptoms until 
June 1979, when he was diagnosed with gastritis.  He was 
diagnosed with gastroenteritis in April 1980.  The separation 
examination showed no abnormalities; however, in the report of 
medical history (RMH) the Veteran noted his stomach problems.

Subsequent to service, treatment records show that the Veteran 
was treated in January 1992 for diarrhea and nausea and from 
August 2001 for GERD, with GERD occasionally resolving.  He was 
diagnosed in February 2006 with gastroenteritis.  In June 2006 
the Veteran had a CT scan which revealed several small sigmoid 
diverticula; however, there was no radiographic evidence of 
diverticulitis, but an inflamed diverticulum could not be 
completely excluded.  In March 2008, he again complained of 
diarrhea and in May 2008, he complained of gastritis, diarrhea, 
constipation, nausea, vomiting, and blood in his stool.  No 
diagnosis was rendered.  In June 2008, he sought treatment for 
persistent abdominal pain.  The diagnosis was persistent 
abdominal pain and intermittent diarrhea.  In July 2008, an EGD 
revealed gastritis.

A VA examination was conducted in December 2008.  The examiner 
reviewed the claims file.  The Veteran reported semiweekly 
episodes of post-prandial nausea with regurgitation as well as 
throbbing left abdominal pain.  He denied heartburn, dysphagia, 
nausea, vomiting, fever, jaundice, or diarrhea and melena.  Also 
noted were prior negative GI studies.  The examiner noted that 
the Veteran was treated during service for diarrhea with 
abdominal pain on more than one occasion and once for gastritis.  
He noted that there was no recurrent diagnosis of GERD-like 
symptoms or of gastritis.  The diagnosis was dyspepsia.  The 
examiner said that the Veteran has post-prandial symptoms with 
slight regurgitation, nausea, and left abdominal pain.  He opined 
that it is unlikely that this condition was present in the 
military as there is no indication in the record of the same 
condition.

A VA outpatient treatment record dated February 2010 shows 
complaints of stomach pains.  The diagnosis was dyspepsia with 
questionable lactose intolerance.

The Veteran testified that he is on a diet for his stomach 
condition.  He has been advised to stay away from dairy products.  
He admitted that medical professionals have not related his 
condition to service.

	In this case, the Board finds that the weight of the competent 
evidence does not attribute the Veteran's chronic stomach or 
intestinal condition and GERD to active duty, despite his 
contentions to the contrary.  STRs do not show treatment or 
diagnosis of GERD.  The first diagnosis was rendered in August 
2001, almost 18 years after the Veteran separated from service.  
STRs show treatment of stomach conditions; however, records dated 
subsequent to service do not show treatment of a stomach 
condition until January 1992, almost 9 years after separation 
from service.  Therefore, the medical evidence does not reflect 
continuity of symptomatology.  See Maxson v. Gober, 230 F.3d 
1330, 1333 (Fed. Cir. 2000) (lengthy period of absence of medical 
complaints for condition can be considered as a factor in 
resolving claim); see also Mense v. Derwinski, 1 Vet. App. 354, 
356 (1991) (affirming Board's denial of service connection where 
veteran failed to account for lengthy time period between service 
and initial symptoms of disability).  
	
	The Board places significant probative value on the December 2008 
VA examination undertaken specifically to address the issue on 
appeal.  After a physical examination, the examiner diagnosed 
dyspepsia.  The examiner opined that it is unlikely that the 
Veteran's dyspepsia is related to service.  The examiner 
reflected that the Veteran has post-prandial symptoms with slight 
regurgitation, nausea, and left abdominal pain and that there is 
no indication in the STRs of the same condition.
	
	The Board finds that the examination is adequate for evaluation 
purposes.  Specifically, the examiner reviewed the claims file, 
interviewed the Veteran, and conducted a physical examination.  
There is no indication that the VA examiner was not fully aware 
of the Veteran's past medical history or that he misstated any 
relevant fact.  Moreover, there is no contradicting medical 
evidence of record.  Therefore, the Board finds the VA examiner's 
opinion to be of great probative value.
	
The Board has also considered the Veteran's statements and sworn 
testimony asserting a nexus between his currently-diagnosed 
disorders and active duty service.  While the Board reiterates 
that he is competent to report symptoms as they come to him 
through his senses, stomach and intestinal disorders and GERD are 
not the types of disorders that a lay person can provide 
competent evidence on questions of etiology or diagnosis.  

Such competent evidence has been provided by the medical 
personnel who have examined the Veteran during the current appeal 
and by service records obtained and associated with the claims 
file.  Here, the Board attaches greater probative weight to the 
clinical findings than to his statements.  See Cartright, 2 Vet. 
App. at 25.  

In light of the above discussion, the Board concludes that the 
preponderance of the evidence is against the claims for service 
connection and there is no doubt to be otherwise resolved.  As 
such, the appeals are denied.

Sinusitis and Migraine Headaches

The Veteran seeks service connection for sinusitis and migraine 
headaches.  STRs show that in December 1977, the Veteran 
complained of sinus symptoms as well as diarrhea, headache, and 
coughing.  The assessment was viral in origin.  In May 1978, he 
complained of a headache and sinus problems.  The assessment was 
upper respiratory infection (URI).  In January 1979, he 
complained of congestion and headache.  The diagnosis was sinus 
problems.  In February 1979, the Veteran had sinus headaches.  In 
December 1979, he suffered sinus pain and headaches.  The 
assessment was headaches, probably sinus related.  In April 1981, 
he was struck with an M-16 on the side of the head.  He 
complained of headaches.  In October 1981, the RMH accompanying a 
periodic examination indicated ear, nose, throat trouble; 
sinusitis; hay fever; and head injury.  The physician noted that 
the Veteran had had sinusitis.  An undated STR shows headache and 
sore throat.  The diagnosis was URI.  Finally, the separation 
examination, dated April 1983, showed no significant defects.  
The accompanying RMH notes headaches.

Treatment records dated after separation from service show a 
diagnosis of possible sinusitis in January 1985, almost two years 
after separation from service.  In July 1998, the Veteran 
complained of frontal headaches.  His frontal sinuses were tender 
to palpation as were areas around the eyes.  The diagnosis 
included sinusitis and frontal headaches.  Radiology testing 
showed normal paranasal sinuses.  A follow-up appointment almost 
three weeks later showed that the sinusitis and headaches had 
resolved.  A diagnosis of sinusitis was rendered in May 2001, 
December 2002, and June 2005.  The June 2005 diagnosis was acute 
sinusitis.  Symptoms included frontal headaches.  At a follow up 
appointment one month later, the Veteran's sinusitis had 
resolved.  The Veteran had the same symptoms and diagnosis in 
January, February and June 2006.  In March 2008, he was diagnosed 
with sinus problems.  In May 2009, the Veteran was one again 
diagnosed with sinusitis.

In May and July 2008 and April 2009, he complained of headaches 
but a diagnosis was not provided.  The Veteran has also been 
diagnosed with allergic rhinitis and accompanying headaches since 
February 2000.

While the post-service treatment records show complaint or 
diagnosis of sinusitis and headaches, the medical providers did 
not indicate or discuss the etiology of the disabilities in any 
of the reports.  Further, based upon the treating provider's 
notes, it does not appear that the Veteran related his sinus 
problems or headaches to service during his appointments.  
Regarding allergic rhinitis, the Veteran was not diagnosed with 
the condition during service and none of the post-service 
treatment records indicate a relationship between it and service.

The Veteran had a VA examination for sinus issues in August 2007.  
The examiner reviewed the claims file.  The physical evaluation 
revealed mild nasal septal deviation to the left side and some 
enlargement of both inferior turbinates.  He reviewed the July 
2007 CT report of the paranasal sinuses, which indicated a tiny 
mucous retention cyst in the left maxillary sinus and minimal 
mucosal thickening in the ethmoid sinuses.  These conditions were 
noted as minor abnormalities.  The examiner stated that because 
of the minor abnormalities noted in the report, he pulled the 
actual CT scan.  His review of the scan revealed no positive 
findings and no evidence of significant sinus disease or either 
acute or chronic sinusitis.  He said the tiny cyst likely 
represents an incidental finding and the same is for the minimal 
mucosal thickening involving the ethmoids, which in the 
examiner's opinion, was not evident on the CT.  The examiner 
reviewed the STRs and noted that the Veteran was treated 
periodically for the usual URIs, but that the STRs showed no 
evidence of chronicity regarding any type of nasal problems.  The 
diagnosis was mild allergic rhinitis.

The examiner said that the Veteran has mild allergic rhinitis, 
which appears to be well controlled, and that in his opinion, the 
CT scan of the paranasal sinuses provides clear and convincing 
evidence that neither acute nor chronic sinusitis is present.  No 
chronic nasal condition was present during active duty.  He also 
stated that the recurrent headaches would not be related to any 
type of sinus condition since the CT scan was clear.  In sum, he 
found that it is less likely as not that any type of sinus 
condition described by the Veteran might be related to military 
service, weighing against the claim for service connection for 
sinusitis.

In December 2008, he had a VA examination for his headaches.  The 
examiner reviewed the claims file, including STRs, and noted that 
the STRs showed treatment for headaches during service but that 
they were not recurrent headaches.  The Veteran said he has 
suffered headaches occasionally since service.  The headaches are 
frontal on both sides, occur three times per year, and last one 
or two days.  The diagnosis was migraine-like headaches.  The 
examiner stated that it is unlikely that this disorder is the 
same as an isolated headache treated during military service as 
the records show no similar headaches.  Accordingly, the Board 
finds that the VA examination weighs against the Veteran's claim 
for service connection for headaches.

The Board also considered the Veteran's testimony.  He stated 
that he did not have sinus issues before service but that during 
service, he suffered sinus issues when exposed to pine trees and 
other outdoor allergens while at Fort Polk, Louisiana.  He took 
Sudafed throughout service and into the eighties for his sinus 
problems.  Current treatment includes a nasal inhaler and allergy 
shots.  He said he has never asked a professional whether his 
condition is related to service.  Regarding headaches, he said he 
had bad migraines during service and that he currently suffers 
the same condition.

In this case, the Veteran is competent to report on his symptoms 
as they come to him through his senses, however, sinusitis and 
migraine headaches are not the types of disorders that a lay 
person can provide competent evidence on questions of etiology or 
diagnosis.  Such competent evidence has been provided by the 
medical personnel who have examined the Veteran during the 
current appeal and by service records obtained and associated 
with the claims file.  Here, the Board attaches greater probative 
weight to the clinical findings than to his statements.  See 
Cartright, 2 Vet. App. at 25.

In this case, the Board finds that the weight of the competent 
evidence does not attribute the Veteran's sinusitis or migraine 
headaches to active duty, despite his contentions to the 
contrary.  The STRs show one incident of sinusitis during 
service, however, sinusitis was not indicated on the separation 
examination.  After service, the Veteran was diagnosed as 
possibly having sinusitis in January 1985.  He was not 
definitively diagnosed with sinusitis and treated for it until 
July 1998, almost 15 years after separation from service, 
weighing against a finding of a chronic disability originating in 
service.  

Regarding headaches, the STRs show complaints of headaches during 
service, however, the headaches appear to have been caused by or 
related to viral or sinus problems.  Migraine headaches were not 
treated or diagnosed during service.  The separation examination 
failed to note headaches.  Treatment records dated after 
separation from service show symptoms including headaches; 
however, migraine headaches were not diagnosed until the VA 
examination in December 2008, almost 25 years after separation 
from service.  

The Board places significant probative value on the VA 
examinations undertaken specifically to address the issue on 
appeal.  After a physical examination, the examiners diagnosed 
mild allergic rhinitis and migraine-like headaches.  The 
examiners opined that it is unlikely that the Veteran's 
disabilities are related to service.  The examiner reflected that 
there is no indication in the STRs of the same conditions.

The Board finds that the examinations are adequate for evaluation 
purposes.  Specifically, the examiners reviewed the claims file, 
interviewed the Veteran, and conducted physical examinations.  
There is no indication that VA examiners were not fully aware of 
the Veteran's past medical history or that he misstated any 
relevant fact.  Moreover, there is no contradicting medical 
evidence of record.  Therefore, the Board finds the VA examiner's 
opinion to be of great probative value.

The Board has also considered the Veteran's statements and sworn 
testimony asserting a nexus between his currently-diagnosed 
disorders and active duty service.  While the Board reiterates 
that he is competent to report symptoms as they come to him 
through his senses, sinusitis and migraines are not the types of 
disorders that a lay person can provide competent evidence on 
questions of etiology or diagnosis.  

Such competent evidence has been provided by the medical 
personnel who have examined the Veteran during the current appeal 
and by service records obtained and associated with the claims 
file.  Here, the Board attaches greater probative weight to the 
clinical findings than to his statements.  See Cartright, 2 Vet. 
App. at 25.  

The Board has considered all of the evidence but finds that the 
preponderance of the evidence is against the claim for service 
connection for sinusitis and migraine headaches and there is no 
doubt to be otherwise resolved.  As such, the appeals are denied.

Skin Condition

The Veteran seeks service connection for pseudofolliculitis 
barbae, a skin condition of the face and neck that appears after 
shaving.  STRs show that the Veteran was treated in 1976 and 1978 
for the condition and was put on profile in October 1976 with 
shaving restrictions.  The separation examination did not 
indicate a continuing chronic skin problem.

Treatment records dated subsequent to service fail to show 
treatment for a skin condition of the face, including 
pseudofolliculitis.  A VA examination, dated December 2008, shows 
that the examiner reviewed the claims file and STRs and noted 
that the Veteran was treated in the military for 
pseudofolliculitis.  The Veteran reported that he controls the 
condition by not shaving except on the neck.  He said he rarely 
gets lesions.  The physical examination showed no lesions of the 
skin, including on the face.  The diagnosis was 
pseudofolliculitis barbae, resolved.  The examiner said that the 
Veteran has a beard covering most of the face and down just over 
the mandible.  Where he shaves his neck, no lesions were noted.  
He concluded that the pseudofolliculitis is now inactive.

In support of his claim, the Veteran submitted a letter from his 
barber of 17 years.  The barber stated that the Veteran has a 
facial issue caused by the use of a razor on his face when he 
shaves.  He said that he has used several methods to shave the 
Veteran's face but that his face never accepted shaving.  The 
only way that the Veteran can prevent the bumps is to eliminate 
the use of a razor or grow a beard.

	During his testimony, the Veteran stated that the condition 
started in service.  He said that his barber treats him for it.  
In this case, the Board finds that the Veteran's barber has 
actual knowledge of the Veteran's skin condition and that this 
disability is within the realm of the barber's expertise.  
Accordingly, the Board finds that the Veteran should be given the 
benefit of the doubt that his condition, while inactive, has not 
resolved, and had onset during service.
	
	The appeal is granted.

Tinnitus and Bilateral Hearing Loss

Certain chronic diseases, including sensorineural hearing loss, 
may be presumed to have been incurred in or aggravated by service 
if manifest to a compensable degree within one year of discharge 
from service.  See 38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 
3.309.

A "hearing loss" disability is defined for VA compensation 
purposes with regard to audiologic testing involving puretone 
frequency thresholds and speech discrimination criteria.  38 
C.F.R. § 3.385.  For purposes of applying the laws administered 
by VA, impaired hearing will be considered to be a disability 
when the auditory threshold in any of the frequencies of 500, 
1000, 2000, 3000, or 4000 Hertz (Hz) is 40 decibels or greater; 
or when the auditory thresholds for at least three of the 
frequencies are 26 decibels or greater; or when speech 
recognition scores using the Maryland CNC Test are less than 94 
percent.  Id.

The threshold for normal hearing is from 0 to 20 decibels, and 
higher threshold levels indicate some degree of hearing loss.  
Hensley v. Brown, 5 Vet. App. 155, 157 (1993).

The Veteran is seeking entitlement to service connection for 
bilateral hearing loss and tinnitus, which he asserts was caused 
by noise exposure during his active military service.  The 
entrance examination, dated August 1974, showed normal hearing in 
both ears, with auditory thresholds measuring 0, 0, 5, 0, and 5 
decibels in the right ear and 5, 5, 5, 0, and 5 decibels in the 
left ear at frequencies of 500, 1000, 2000, 3000, and 4000 Hertz.  
An undated periodic examination showed auditory thresholds 
measuring 15, 25, 10, 10, and 10 decibels in the right ear and 
10, 0, -5, 10, and 10 decibels in the left ear at frequencies of 
500, 1000, 2000, 3000, and 4000 Hertz.  The separation 
examination, dated April 1983, used the audiology testing results 
from October 1982.  This examination also showed normal hearing 
in both ears, with auditory thresholds measuring 20, 20, 10, 10, 
and 10 decibels in the right ear and 15, 10, 5, 10, and 15 
decibels in the left ear at frequencies of 500, 1000, 2000, 
3,000, and 4000 Hertz.  Because none of the auditory threshold in 
any of the frequencies measured 40 decibels or greater and at 
least three did not measure 26 decibels or greater, the Veteran 
did not have a hearing loss disability for VA purposes during 
service or at the time of separation from service.  Further, none 
of the service treatment records (STRs) indicate complaint, 
treatment, or diagnosis of tinnitus.  In sum, the STRs weigh 
against the claims for service connection for bilateral hearing 
loss and tinnitus.

In December 2008, the Veteran had a VA audiology examination.  
The examiner reviewed the claims file and noted that the 
Veteran's hearing was within normal limits during his period of 
active service.  He found no complaints or diagnosis of tinnitus 
in the STRs but noted the Veteran's injury to the tympanic 
membrane.  The Veteran's history showed no combat experience, but 
showed weapons training and civilian work as a laundry machine 
operator for 26 years.  He said he used hearing protection during 
these activities.  The Veteran said his tinnitus started in 1979 
or 1980 when he was hit on the right ear by another player's head 
while playing sports.

The examination revealed auditory thresholds measuring 15, 15, 
10, 10, and 20 decibels in the right ear and 10, 15, 15, 25, and 
40 decibels in the left ear at frequencies of 500, 1000, 2000, 
3000, and 4000 Hertz.  The speech recognition scores were 96 in 
each ear.  Unfortunately, the results show that Veteran does not 
have a hearing loss disability in the right ear for VA purposes.  
Because his auditory threshold at 4000 Hertz measured 40 in the 
left ear, he has a hearing loss disability for VA purposes.

The diagnosis was normal hearing in the right ear and mild 
sensorineural hearing loss at 4000 Hertz in the left ear.  In the 
opinion, the examiner stated that neither the left hearing loss 
nor the reported tinnitus are caused by or the result of military 
duties.  The Veteran did not have hearing loss or tinnitus during 
service and he said it is commonly accepted in Audiology that 
when a person is removed from a noisy environment, the hearing 
should not change.  Some exceptions to this rule include the 
aging process, further noise exposure, medications, and 
illnesses.  He also stated that it is also commonly accepted that 
hearing loss and tinnitus will take place at the time of noise 
exposure or soon afterwards but not years later, weighing against 
the Veteran's claim for service connection for hearing loss and 
tinnitus.

During the VA examination for perforation of the right ear drum, 
also conducted in December 2008, the Veteran said he was exposed 
to live fire during military training exercises but that he wore 
ear protection.  The examination showed minimal scarring 
resulting from the in-service rupture of the right ear drum, 
which the examiner classified as an aesthetic rather than 
functional issue.  The examiner stated that he cannot place a 
nexus between the history of a right tympanic membrane 
perforation with current minimal scarring and the current 
complaints of hearing loss and tinnitus.  Based upon his review 
of the claims file and the current evaluation, the examiner 
stated that it is less likely than not that any significant 
residuals from the tympanic membrane rupture might currently be 
present.  He also noted that he was unable to find evidence of 
hearing loss and tinnitus during service and that the Veteran's 
history of hearing loss and tinnitus would not suggest that 
either disability might have been incurred during service, 
weighing against the claims for service connection.

Other treatment records since service fail to show bilateral 
hearing loss.  A private treatment record dated June 2008 shows 
complaint of tinnitus; however a diagnosis and etiology were not 
indicated.

In March 2010, during his testimony before the Board, the Veteran 
said he was with the infantry and worked with tanks and armored 
personnel carriers and was exposed to gunfire.  He said that 
after live fire exercises he would have buzzing and ringing in 
his ears and that he currently suffers the same symptoms.  He 
said he did not notice hearing loss during service and did not 
seek treatment for it at that time.  He and his spouse testified 
that he currently has problems hearing others and the television.  
They believe that his current hearing loss and tinnitus are due 
to noise exposure in service.

	In this case, the Veteran's reported history of continued 
symptomatology since active service, while competent, is 
nonetheless not credible.  The Board emphasizes the multi-year 
gap between discharge from active duty service (1983) and initial 
reported symptoms related to hearing loss and tinnitus in 2008 (a 
25-year gap).  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. 
Cir. 2000) (lengthy period of absence of medical complaints for 
condition can be considered as a factor in resolving claim); see 
also Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) (affirming 
Board's denial of service connection where veteran failed to 
account for lengthy time period between service and initial 
symptoms of disability).  Upon weighing the Veteran's statements 
as to continuity of symptomatology, the Board finds his current 
recollections and statements made in connection with the claims 
to be of lesser probative value.  See Pond v. West, 12 Vet. App. 
341 (1999) (although Board must take into consideration the 
veteran's statements, it may consider whether self-interest may 
be a factor in making such statements).  Therefore, continuity 
has not here been established, either through the competent 
evidence or through his statements.
	
Based upon the evidence, the Board finds that service connection 
for right ear hearing loss is not warranted because the Veteran 
does not have a current disability. See 38 U.S.C.A. § 1110 (West 
2002); Rabideau v. Derwinski, 2 Vet. App. 141 (1992) (Congress 
specifically limits entitlement for service-connected disease or 
injury to cases where such incidents have resulted in a 
disability).  "In the absence of proof of a present disability 
there can be no valid claim."  See Brammer v. Derwinski, 3 Vet. 
App. 223, 225 (1992).  

Service connection for left ear hearing loss and tinnitus are not 
warranted as the Veteran did not have either condition during 
service and neither was noted in the separation examination.  He 
was not diagnosed as having hearing loss and tinnitus until 2008, 
approximately 25 years after separation from service, which 
weighs against the claim.  Further, the December 2008 VA 
audiologist and medical doctor indicated that there is no nexus 
between service and the current left ear hearing loss and 
tinnitus, which weighs heavily against the claim.

The Board considered the Veteran's statements and sworn testimony 
asserting a nexus between his currently-diagnosed left ear 
hearing loss and tinnitus and service.  While the Veteran is 
competent to report symptoms as they come to him through his 
senses, hearing loss and tinnitus are not the types of disorders 
that a lay person can provide competent evidence on questions of 
etiology or diagnosis.

Such competent evidence has been provided by the medical 
personnel who have examined the Veteran during the current appeal 
and by service records obtained and associated with the claims 
file.  Here, the Board attaches greater probative weight to the 
clinical findings than to his statements.  See Cartright, 2 Vet. 
App. at 25.  

In light of the above discussion, the Board concludes that the 
preponderance of the evidence is against the claim for service 
connection for bilateral hearing loss and tinnitus and there is 
no doubt to be otherwise resolved.  As such, the appeals are 
denied.

Residuals of a Cold Injury, Cold Feet

The Veteran seeks service connection for residuals of cold 
injuries to his feet.  Specifically, he testified before the 
Board that he suffered injuries to his feet while serving in the 
infantry as a result of prolonged exposure to cold weather.  He 
testified that he was treated during service on two occasions for 
the condition and that the diagnosis was cold feet.

STRs show that the Veteran sought treatment for his feet in March 
1978 at which time he complained of a burning sensation.  He 
stated that he was in the field for four days.  The physical 
evaluation showed good circulation in both feet.  The physician 
found no evidence of cold weather injuries.  The assessment was 
cold feet.  In February 1979, the Veteran complained of cold 
injuries to his feet, including tingling on the bottoms of his 
feet.  The diagnosis was mild cold injuries.  In March 1980, he 
was treated for left leg pain.  He also said his feet were 
bothering him secondary to exposure to cold weather.  The 
physician noted the history of a previous cold injury identified 
in the chart as cold feet.  The diagnosis was normal legs.  He 
did not provide a diagnosis for the feet.  The October 1981 RMH 
physician noted frozen feet in Kentucky 1979.  At separation, in 
his report of medical history, the Veteran indicated foot 
problems.  The separation examination did not find abnormalities 
with the feet.

Treatment records since service fail to show complaint or 
treatment of cold injuries to the feet.  The Veteran had a VA 
examination in December 2008.  The examiner reviewed the claims 
file and noted the first complaint of cold feet in 1978.  The 
Veteran said he was exposed to cold weather for 45 days and that 
he had to come in early from duty because of bilateral foot pain.  
He noted a similar incident in 1981.  The examiner also noted the 
in-service diagnosis of cold feet and frozen feet, and the 
separation examination's indication of normal feet.

The Veteran reported that his feet are sensitive to cold starting 
at 50 degrees or below.  He reported daily tingling of the feet 
and occasional numbness.  He wears thick socks year round.  His 
feet are aggravated by walking one and a half blocks and standing 
for 15 minutes or longer.  The physical evaluation found 
decreased vibratory sensation in both feet.  The x-rays showed 
mild bilateral hallux valgus.  The diagnosis was mild bilateral 
hallux valgus.  The examiner stated that the Veteran's current 
bilateral foot pains are less likely than not related to cold 
injury.  He stated that there is not enough evidence in the 
claims file to indicate a relationship between the current 
condition and service.

In this case, the Board finds that service connection cannot be 
granted as the evidence fails to show a current cold injury 
disability or residuals to the feet.  The VA examiner found only 
hallux valgus.  No relationship to service was indicated.  He 
stated that the Veteran's current bilateral foot pains are less 
likely than not related to cold injury.  The Board notes that VA 
does not generally grant service connection for symptoms alone, 
without an identified basis for those symptoms.  For example, 
"pain alone, without a diagnosed or identifiable underlying 
malady or condition, does not in and of itself constitute a 
disability for which service connection may be granted."  
Sanchez-Benitez v. West, 13 Vet. App. 282 (1999), appeal 
dismissed in part, and vacated and remanded in part sub nom.  
Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001); 
Evans v. West, 12 Vet. App. 22, 31-32 (1998).

Further, the STRs do not appear to indicate chronic injuries to 
the feet resulting from cold exposure.  The separation 
examination showed that the Veteran's feet were normal.

Even if the Board concedes that the Veteran has a current 
diagnosed disability, the evidence does not support a finding of 
service connection.  The Board considered the Veteran's 
statements and sworn testimony asserting a nexus between his 
alleged cold injuries to the feet and service.  While the Veteran 
is competent to report symptoms as they come to him through his 
senses, cold injuries and residuals are not the types of 
disorders that a lay person can provide competent evidence on 
questions of etiology or diagnosis.

Such competent evidence has been provided by the medical 
personnel who have examined the Veteran during the current appeal 
and by service records obtained and associated with the claims 
file.  Here, the Board attaches greater probative weight to the 
clinical findings than to his statements.  See Cartright, 2 Vet. 
App. at 25.  

Finally, the Board emphasizes the multi-year gap between 
discharge from active duty service (1983) and initial reported 
symptoms related to cold injuries in 2008 (a 25-year gap).  See 
Maxson, 230 F.3d at 1333; see also Mense, 1 Vet. App. at 356.  
Upon weighing the Veteran's statements as to continuity of 
symptomatology, the Board finds his current recollections and 
statements made in connection with the claims to be of lesser 
probative value.  See Pond, 12 Vet. App. 341.  Therefore, 
continuity has not here been established, either through the 
competent evidence or through his statements.

In light of the above discussion, the Board concludes that the 
preponderance of the evidence is against the claim for service 
connection for cold injuries to the feet and residuals, and there 
is no doubt to be otherwise resolved.  As such, the appeal is 
denied.

Hemorrhoids 

The Veteran seeks service connection for hemorrhoids.  STRs show 
that he was treated for hemorrhoids in August and September 1979.  
The condition was not noted in his April 1983 separation 
examination.  Private treatment records show that the Veteran has 
been treated for hemorrhoids since 2004.  In August 2004, the 
Veteran had colorectal surgery performed by Dr. J.D.H., MD.  
December 2004 and June 2005 records from Dr. R.B., MD states that 
the Veteran's condition has improved since colorectal surgery.  
Records from Dr. J.D.H. dated in 2007 also show diagnosis and 
treatment of hemorrhoids.  A letter dated September 2008 from Dr. 
J.S.S., MD indicates that Dr. J.D.H. performed hemorrhoid surgery 
on the Veteran eight days prior.  Surgical records have been 
obtained.

The Veteran had a VA examination in December 2008.  The examiner 
stated that the Veteran was treated in service for the condition.  
The physical examination disclosed no evidence of hemorrhoids.  
The diagnosis was hemorrhoids, status post treatment of external 
hemorrhoids with banding, with resolution and no significant 
residuals.  He stated that the current condition is the same as 
was treated during service.

Based upon the evidence, the Board finds that service connection 
for residuals of hemorrhoids should be granted.  While the 
Veteran may not currently have hemorrhoids as a result of his 
September 2008 surgery, the evidence shows that he had the 
condition during the pendency of his initial claim and appeal.  
Accordingly, giving the Veteran the benefit of the doubt, the 
Board finds that service connection for hemorrhoids is granted. 


Bilateral Hip Disability, 

The Veteran seeks service connection for bilateral hip 
disabilities.  STRs do not show treatment or diagnosis of the 
hips during service.  The separation examination also fails to 
show a diagnosis of a bilateral hip disability.

Records dated subsequent to service show that the Veteran was 
treated in June 1986 for right hip pain.  The pain was caused by 
lifting mops the wrong way.  A VA outpatient treatment record 
dated April 2009 shows a diagnosis of degenerative joint disease 
of all joints; however the hips were not specifically mentioned 
and the etiology was not discussed.  No other treatment records 
show a bilateral hip disability or indicate a relationship to 
service.  During his Board hearing, the Veteran said that his 
bilateral hip disability was not caused by a specific event in 
service.  Instead, he said he believed that carrying rucksacks 
and weapons caused the wear and tear on his hips.

After considering all of the evidence, the Board finds that 
service connection for bilateral hip disabilities is not 
warranted.  The Veteran's hips were not injured or treated in 
service.  Treatment records dated subsequent to service fail to 
show any relationship between the Veteran's service and bilateral 
hip disability.  The Veteran's testimony does not support a 
finding of service connection because, while he can testify about 
his symptoms, such as pain, he is not capable of rendering a 
diagnosis or opinion about a disability that is not readily 
observable.  Simply, degenerative joint disease is not the type 
of disorder that a lay person can provide competent evidence on 
questions of etiology or diagnosis.  Further, he is unable to 
identify a specific injury or event that could have caused the 
disability.  Finally, the Board does not give great weight to the 
Veteran's allegation of continuity of symptomatology as he was 
not treated or diagnosed with hip disabilities until 2009, more 
than 25 years after separation from service.  See Maxson, 230 
F.3d at 1333; see also Mense, 1 Vet. App. at 356.

	Consequently, the Board finds that the preponderance of the 
evidence is against the claim for service connection for 
bilateral hip disability.  The benefit-of-the-doubt standard of 
proof does not apply.  38 U.S.C.A. § 5107(b).
Hyperlipidemia and Leukopenia

The Veteran seeks service connection for hyperlipidemia and 
leukopenia.  First, the Board finds that service connection for 
the Veteran's high cholesterol must be denied.  While post-
service treatment records indicate that the Veteran has been 
diagnosed with hyperlipidemia, service connection can only be 
granted for a disability resulting from disease or injury.  38 
U.S.C.A. § 1110.  See 61 Fed. Reg. 20,440, 20,445 (May 7, 1996) 
(stating in supplementary information preceding a final rule 
amending the criteria for evaluating endocrine system 
disabilities indicates that diagnoses of hyperlipidemia, elevated 
triglycerides, and elevated cholesterol are actually laboratory 
test results, and are not, in and of themselves, disabilities); 
see also Allen v. Brown, 7 Vet. App. 439, 448 (1995) (noting that 
based on the definition found in 38 C.F.R. § 4.1, the term 
disability "should be construed to refer to impairment of 
earning capacity due to disease, injury, or defect, rather than 
to the disease, injury, or defect itself").

Despite the diagnosis of hyperlipidemia, it is a laboratory 
finding that manifests itself only in laboratory test results and 
is not a disability for which service connection can be granted.  
Accordingly, because the Veteran does not have a current 
disability for which service connection may be granted, service 
connection for hyperlipidemia must be denied.

Regarding leukopenia, STRs do not show treatment or diagnosis of 
the disability during service.  The separation examination also 
fails to show a diagnosis of the disability.  The Veteran last 
had a diagnosis of leukopenia in July 2006, prior to the filing 
of the claim for service connection.  Treatment records dated 
since July 2006 fail to show a continued diagnosis of leukopenia.  
Service connection may only be granted for a current disability; 
when a claimed condition is not shown, there may be no grant of 
service connection.  See 38 U.S.C.A. § 1110; Rabideau, 2 Vet. 
App. 141.  "In the absence of proof of a present disability 
there can be no valid claim."  See Brammer, 3 Vet. App. at 225.  
Since the evidence fails to show a current disability, service 
connection for leukopenia is denied. 

Accordingly, because the Veteran does not have a current 
disability for which service connection may be granted, the Board 
concludes that the preponderance of the evidence is against the 
claims, and service connection for hyperlipidemia and leukopenia 
must be denied.

Increased Rating

Disability ratings are determined by applying the criteria set 
forth in VA's Schedule for Rating Disabilities, which is based on 
the average impairment of earning capacity.  Individual 
disabilities are assigned separate diagnostic codes.  38 U.S.C.A. 
§ 1155; 38 C.F.R. § 4.1.  If two evaluations are potentially 
applicable, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria required 
for that rating; otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  When reasonable doubt arises as to the degree 
of disability, such doubt will be resolved in the Veteran's 
favor.  38 C.F.R. § 4.3.

Pertinent regulations do not require that all cases show all 
findings specified by the Rating Schedule, but that findings 
sufficiently characteristic to identify the disease and the 
resulting disability and above all, coordination of rating with 
impairment of function will be expected in all cases.  38 C.F.R. 
§ 4.21.  Therefore, the Board has considered the potential 
application of various other provisions of the regulations 
governing VA benefits, whether or not they were raised by the 
Veteran, as well as the entire history of the veteran's 
disability in reaching its decision.  Schafrath v. Derwinski, 1 
Vet. App. 589, 595 (1991).

In deciding the Veteran's increased evaluation claim, the Board 
has considered the determinations in Fenderson v. West, 12 Vet. 
App. 119 (1999) and Hart v. Mansfield, 21 Vet. App. 505 (2007), 
and whether the Veteran is entitled to an increased evaluation 
for separate periods based on the facts found during the appeal 
period.  In Fenderson, the U.S. Court of Appeals for Veterans 
Claims (Court) held that evidence to be considered in the appeal 
of an initial assignment of a rating disability was not limited 
to that reflecting the then current severity of the disorder.  
The Court also discussed the concept of the "staging" of 
ratings, finding that, in cases where an initially assigned 
disability evaluation has been disagreed with, it was possible 
for a veteran to be awarded separate percentage evaluations for 
separate periods based on the facts found during the appeal 
period (as in this case).  Id. at 126.  

Here, the Veteran seeks a compensable rating for service 
connected hepatitis B, rated under 38 C.F.R. § 4.114, Diagnostic 
Code (DC) 7345.  Chronic liver disease that is nonsymptomatic is 
rated as noncompensable (0 percent).  Chronic liver disease with 
intermittent fatigue, malaise, and anorexia, or; incapacitating 
episodes (with symptoms such as fatigue, malaise, nausea, 
vomiting, anorexia, arthralgia, and right upper quadrant pain) 
having a total duration of at least one week, but less than two 
weeks, during the past 12- month period, is rated 10 percent 
disabling.  Chronic liver disease with daily fatigue, malaise, 
and anorexia (without weight loss or hepatomegaly), requiring 
dietary restriction or continuous medication, or; incapacitating 
episodes (with symptoms such as fatigue, malaise, nausea, 
vomiting, anorexia, arthralgia, and right upper quadrant pain) 
having a total duration of at least two weeks, but less than four 
weeks, during the past 12-month period, is rated 20 percent 
disabling.  38 C.F.R. § 4.114, DC 7345.

Note (1) to Diagnostic Code 7345 provides that sequelae, such as 
cirrhosis or malignancy of the liver, is to be rated under an 
appropriate diagnostic code, but not to use the same signs and 
symptoms as the basis for rating under Diagnostic Code 7354 and 
under a diagnostic code for sequelae.  Note (2) provides that, 
for purposes of rating conditions under DC 7345, "incapacitating 
episode" means a period of acute signs and symptoms severe 
enough to require bed rest and treatment by a physician.  Note 
(3) provides that hepatitis B infection must be confirmed by 
serologic testing in order to rate it under DC 7345.  See 38 
C.F.R. § 4.114.

The Veteran contends that his hepatitis is more disabling than 
currently evaluated and warrants the assignment of a compensable 
rating.  In this case, the preponderance of the evidence reflects 
that the Veteran's hepatitis is essentially asymptomatic.  
Specifically, the evidence fails to show any treatment for 
hepatitis B since service.  The December 2008 VA examiner 
reviewed the claims file and stated that the Veteran has not had 
a relapse of hepatitis since service.  The diagnosis was acute 
hepatitis, documented in 1977, with positive antibody tests since 
that time indicating immunity to hepatitis.  He stated that there 
is no indication of chronic or recurrent hepatitis in claims file 
records and that the antibody test indicates a successful 
recovery.  Thus, it is the Board's determination that a 
compensable rating is not warranted.  Nonsymptomatic liver 
disease is noncompensable.

The Board also considered the Veteran's testimony.  He stated 
that his hepatitis B causes severe pain, diarrhea, and fatigue 
and has prevented him from coaching.  The Board does not doubt 
that the Veteran may suffer the symptoms listed herein; however, 
medical professionals have not attributed the symptoms to his 
hepatitis B.  In fact, the VA examiner has indicated that the 
Veteran has fully recovered from his hepatitis B.

In light of the foregoing, a compensable rating for the Veteran's 
service-connected hepatitis is not warranted at any period of 
time during the pendency of this appeal.  See Fenderson, 12 Vet. 
App. 119; Hart, 21 Vet. App. 505.  In reaching this 
determination, the Board acknowledges that VA is statutorily 
required to resolve the benefit of the doubt in favor of the 
Veteran when there is an approximate balance of positive and 
negative evidence regarding the merits of an outstanding issue.  
That doctrine, however, is not applicable in this case because 
the preponderance of the evidence is against the Veteran's claim.  
38 U.S.C.A. § 5107(b); see also Ortiz v. Principi, 274 F.3d 1361, 
1364, 1365 (Fed. Cir. 2001) (holding that "the benefit of the 
doubt rule is inapplicable when the preponderance of the evidence 
is found to be against the claimant"); Gilbert, 1 Vet. App. at 
49, 55.

The Board has also considered whether the record raises the 
matter of an extraschedular rating under 38 C.F.R. § 3.321(b)(1) 
(2010).  In exceptional cases where schedular evaluations are 
found to be inadequate, consideration of an extraschedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service-connected disability or 
disabilities may be made.  The governing norm in an exceptional 
case is a finding that the case presents such an exceptional or 
unusual disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical the application of the 
regular schedular standards.  38 C.F.R        § 3.321(b)(1).

In a recent case, the United States Court of Appeals for Veterans 
Claims (Court) clarified the analytical steps necessary to 
determine whether referral for extraschedular consideration is 
warranted.  See Thun v. Peake, 22 Vet. App. 111 (2008).  First, 
the RO or the Board must determine whether the evidence presents 
such an exceptional disability picture that the available 
schedular evaluations for that service-connected disability are 
inadequate.  Second, if the schedular evaluation does not 
contemplate the Veteran's level of disability and symptomatology 
and is found inadequate, the RO or Board must determine whether 
the claimant's exceptional disability picture exhibits other 
related factors such as those provided by the regulation as 
"governing norms."  Third, if the rating schedule is inadequate 
to evaluate a Veteran's disability picture and that picture has 
attendant thereto related factors such as marked interference 
with employment or frequent periods of hospitalization, then the 
case must be referred to the Under Secretary for Benefits or the 
Director of the Compensation and Pension Service to determine 
whether, to accord justice, the Veteran's disability picture 
requires the assignment of an extraschedular rating.

The Veteran's manifestations of his service-connected hepatitis B 
are contemplated by the rating criteria.  Here, the rating 
criteria reasonably describe the Veteran's disability level and 
symptomatology and provide for higher ratings for additional or 
more severe symptoms than currently shown by the evidence.  Thus, 
his disability picture is contemplated by the rating schedule, 
and the assigned schedular evaluations are, therefore, adequate.  
Referral for consideration of extraschedular ratings is, 
therefore, not warranted.

The Court has recently held that a request for a TDIU, whether 
expressly raised by a claimant or reasonably raised by the 
record, is an attempt to obtain an appropriate rating for 
disability or disabilities, and is part of a claim for increased 
compensation. There must be cogent evidence of unemployability in 
the record.  See Rice v. Shinseki, 22 Vet. App. 447 (2009), 
citing Comer v. Peake, 552 F.3d 1362 (Fed. Cir. 2009).  In the 
instant case, the holding of Rice is inapplicable since the 
evidence of record does not demonstrate that the Veteran has been 
rendered unemployable due solely to his service-connected 
hepatitis B, nor has the Veteran or his representative so 
alleged.  Thus, at this point, there is no cogent evidence of 
unemployability and entitlement to increased compensation based 
on TDIU is not warranted.

The Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) has 
a duty to notify and assist claimants in substantiating a claim 
for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 
5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a) (2009).  

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his or 
her representative, if any, of any information, and any medical 
or lay evidence, that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must 
inform the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to provide 
in accordance with 38 C.F.R. § 3.159(b)(1).  This notice must be 
provided prior to an initial unfavorable decision on a claim by 
the agency of original jurisdiction, or regional office (RO).  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. Court 
of Appeals for Veterans Claims held that, upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) require VA to provide the claimant with 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.  Regarding the increased rating claim, because the 
Veteran is challenging the initial evaluation assigned following 
the grant of service connection, typical service-connection claim 
has been more than substantiated, thereby rendering section 
5103(a) notice no longer required because the purpose that the 
notice is intended to serve has been fulfilled.  Id. at 490-91.  
Thus, because the notice that was provided before service 
connection was granted was legally sufficient, VA's duty to 
notify in this case has been satisfied.

Regarding the service connection claims, the VCAA duty to notify 
was satisfied by way of letters sent to the Veteran in January 
2006, August 2006, March 2007, September 2007, and March 2008, 
that fully addressed all notice elements and were sent prior to 
the initial RO decisions in this matter.  The letters informed 
the Veteran of what evidence was required to substantiate the 
claims and of his and VA's respective duties for obtaining 
evidence.

VA has a duty to assist the Veteran in the development of the 
claim.  This duty includes assisting the Veteran in the 
procurement of service medical records and pertinent treatment 
records and providing an examination when necessary.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159.

In determining whether the duty to assist requires that a VA 
medical examination be provided or medical opinion obtained with 
respect to a veteran's claim for benefits, there are four factors 
for consideration.  These four factors are:  (1) whether there is 
competent evidence of a current disability or persistent or 
recurrent symptoms of a disability; (2) whether there is evidence 
establishing that an event, injury, or disease occurred in 
service, or evidence establishing certain diseases manifesting 
during an applicable presumption period; (3) whether there is an 
indication that the disability or symptoms may be associated with 
the veteran's service or with another service-connected 
disability; and (4) whether there otherwise is sufficient 
competent medical evidence of record to make a decision on the 
claim.  38 U.S.C. § 5103A(d) and 38 C.F.R. § 3.159(c)(4).  

With respect to the third factor above, the Court of Appeals for 
Veterans Claims has stated that this element establishes a low 
threshold and requires only that the evidence "indicates" that 
there "may" be a nexus between the current disability or 
symptoms and the veteran's service.  The types of evidence that 
"indicate" that a current disability "may be associated" with 
military service include, but are not limited to, medical 
evidence that suggests a nexus but is too equivocal or lacking in 
specificity to support a decision on the merits, or credible 
evidence of continuity of symptomatology such as pain or other 
symptoms capable of lay observation.  McLendon v. Nicholson, 20 
Vet. App. 79 (2006).  

In this case, a VA examination was not ordered for the claim 
seeking service connection for leukopenia because the Veteran did 
not have a diagnosis of the disability at the time of his claim 
or at any time throughout the pendency of the appeal.  A VA 
examination was not ordered for the bilateral hip disability 
because the STRs failed to show an injury or treatment of the 
hips during service.  

The language of the regulation is clear that the 
evidence must, in fact, establish that an injury or 
event occurred in service.  The first prong of § 
3.159(c)(f)(i) requires that there be competent 
evidence of a current disability, while the third 
prong requires that there be an indication that the 
current disability relates to service.  By contrast, 
the in-service event, injury, or disease prong does 
not qualify the quality of evidence necessary to meet 
its threshold: the evidence must establish that there 
was a disease, injury, or event in service. 

Bardwell v. Shinseki, 24 Vet.App. 36, 39 (Vet.App. 2010).  
Records subsequent to service show an injury in 1986.  Other 
records indicate degenerative joint disease of all joints, 
however, the hips were not specifically mentioned and the 
etiology was not discussed.  Other than the Veteran's testimony 
that carrying heavy packs during service may have caused the 
disability, there is no indication of an injury during service.  
In this case, the Board finds that the Veteran's assertion of 
injuring his hips while carrying heavy loads to be not credible.  
The STRs do not show an event or injury to the hips during 
service.  Therefore, a VA examination is not warranted for this 
claim.

Finally, a VA examination is not warranted for the claim seeking 
service connection for hyperlipidemia as the condition is a 
symptom and not a disability subject to service connection.

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed without 
prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 
(1993).  The RO has obtained VA outpatient treatment records and 
private treatment records.  The Veteran submitted private 
treatment records, statements and buddy statements and was 
provided an opportunity to set forth his contentions during the 
hearing before the undersigned Veterans Law Judge.  
Significantly, neither the Veteran nor his representative has 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  Hence, no 
further notice or assistance to the Veteran is required to 
fulfill VA's duty to assist in the development of the claim.  
Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 
(Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); 
see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).


ORDER

Service connection for a chronic stomach or intestinal disorder 
is denied.

Service connection for gastroesophageal reflux disease (GERD) is 
denied.

Service connection for chronic sinusitis is denied.

Service connection for migraine headaches is denied.

Service connection for pseudofolliculitis is granted.

Service connection for tinnitus is denied.

Service connection for bilateral hearing loss is denied.

Service connection for residuals of a cold injury, bilateral feet 
is denied.

Service connection for hemorrhoids is granted.

Service connection for degenerative joint disease of the hips, 
bilaterally is denied.

Service connection for leukopenia is denied.

Service connection for hyperlipidemia is denied.

Entitlement to a compensable rating for service-connected 
hepatitis B is denied.


REMAND

In this case, the Veteran seeks service connection for a sleep 
disorder with insomnia.  STRs show that the Veteran sought 
treatment for sleep troubles in March 1976.  In October 1981 and 
April 1983 reports of medical history, the Veteran indicated 
having trouble sleeping.  The physician reviewing the October 
1981 RMH stated that the Veteran had frequent trouble sleeping.  
Subsequent to service, a treatment record dated August 2001 shows 
a diagnosis of fatigue and notes that the condition was probably 
the result of allergies, insomnia, and deconditioning.  The 
diagnosis included insomnia.  In July 2006, the Veteran told Dr. 
R.B., MD that he was not sleeping well and that he has had 
problems sleeping since service.  The diagnosis included fatigue, 
snoring, and insomnia.  A May 2008 record from Dr. H. B.H., MD, 
shows that the Veteran complained of fatigue.  VA outpatient 
treatment records dated April 2009 show that the Veteran reported 
having sleep troubles since service.  A VA examination was not 
conducted.

The Veteran also seeks service connection for hypertension.  The 
Veteran has a current diagnosis of hypertension.  His entrance 
examination showed a blood pressure reading of 132/70.  STRs show 
blood pressure at 130/70 in March 1976; 126/95 in February 1979; 
138/94 in December 1979, with a notation that the Veteran had no 
history of hypertension; 140/70 in November 1982; and 112/76 at 
separation from service in April 1983.  The Veteran was not 
diagnosed with hypertension during service.  Available evidence 
shows that the Veteran has been treated for hypertension since 
1999.  During his testimony, the Veteran stated that during 
service he went on sick call for hypertension but that the 
doctors would not acknowledge the condition.  The Veteran 
contends that his hypertension had onset during service.  A VA 
examination was not conducted.

In determining whether the duty to assist requires that a VA 
medical examination be provided or medical opinion obtained with 
respect to a veteran's claim for benefits, there are four factors 
for consideration.  These four factors are:  (1) whether there is 
competent evidence of a current disability or persistent or 
recurrent symptoms of a disability; (2) whether there is evidence 
establishing that an event, injury, or disease occurred in 
service, or evidence establishing certain diseases manifesting 
during an applicable presumption period; (3) whether there is an 
indication that the disability or symptoms may be associated with 
the veteran's service or with another service-connected 
disability; and (4) whether there otherwise is sufficient 
competent medical evidence of record to make a decision on the 
claim.  38 U.S.C. § 5103A(d) and 38 C.F.R. § 3.159(c)(4).  

With respect to the third factor above, the Court of Appeals for 
Veterans Claims has stated that this element establishes a low 
threshold and requires only that the evidence "indicates" that 
there "may" be a nexus between the current disability or 
symptoms and the veteran's service.  The types of evidence that 
"indicate" that a current disability "may be associated" with 
military service include, but are not limited to, medical 
evidence that suggests a nexus but is too equivocal or lacking in 
specificity to support a decision on the merits, or credible 
evidence of continuity of symptomatology such as pain or other 
symptoms capable of lay observation.  McLendon v. Nicholson, 20 
Vet. App. 79 (2006).  

In this case, because the evidence indicates that there may be a 
relationship between the Veteran's insomnia and hypertension and 
service, a VA examination is warranted to determine the nature 
and etiology of the Veteran's disabilities.

The Veteran also seeks service connection for a back disability 
and bilateral knee disability.  He had a VA examination for these 
disabilities in December 2008; unfortunately the examiner stated 
that there was not enough information in the claims file to 
render an opinion regarding the etiology of the Veteran's 
disabilities.  The examiner did not state why he was unable to 
render an opinion.  Since that time, the Veteran has submitted a 
letter from Dr. H.B.H., MD, indicating a nexus between the back 
disability and service.  Unfortunately the opinion lacks a 
supporting rationale that addresses injuries suffered after 
service.  Based upon the lack of rationales provided by the VA 
examiner and private physician, the Board finds that the opinions 
are inadequate and that new VA examinations should be scheduled 
to determine the nature and etiology of the Veteran's back and 
knee disabilities.

Finally, the Veteran seeks service connection for major 
depressive disorder including as secondary to service connected 
hepatitis.  Treatment records indicate that the major depressive 
disorder is secondary to the Veteran's chronic pain - 
specifically his chronic back pain.  Since several orthopedic 
disabilities are being remanded for additional development, 
including the claim seeking service connection for a back 
disability, the Board finds that these claims are inextricably 
intertwined.  See Parker v. Brown, 7 Vet. App. 116 (1994); Harris 
v. Derwinski, 1 Vet. App. 180, 183 (1991) (two issues are 
"inextricably intertwined" when they are so closely tied 
together that a final Board decision cannot be rendered unless 
both are adjudicated).  As the claims should be considered 
together, it follows that, any Board action on the TDIU claim, at 
this juncture, would be premature.  Hence, a remand of this 
matter is warranted, as well.

Accordingly, the case is REMANDED for the following action:

1.  The RO should schedule the Veteran for a 
VA examination to determine the nature and 
etiology of his hypertension.  The claims 
file and a copy of this remand must be 
provided to the examiner and the examiner 
should indicate his or her review of these 
items in the examination report.

The examiner should opine as to whether it is 
at least as likely as not (a 50 percent or 
greater probability) that the Veteran's 
hypertension is related to or had onset 
during active service.

The examiner is asked to address the blood 
pressure readings recorded during service.

A full rationale for all opinions should be 
provided.

2.  The RO should schedule the Veteran for a 
VA examination to determine the nature and 
etiology of his sleep disability with 
insomnia.  The claims file and a copy of this 
remand must be provided to the examiner and 
the examiner should indicate his or her 
review of these items in the examination 
report.

The examiner should opine as to whether it is 
at least as likely as not (a 50 percent or 
greater probability) that the Veteran's sleep 
disability with insomnia is related to or had 
onset during active service.

The examiner should address the Veteran's 
complaints during service.

A full rationale for all opinions should be 
provided.

3.  The RO should schedule the Veteran for a 
VA examination to determine the nature and 
etiology of his bilateral knee and lumbar 
spine disabilities.  The claims file and a 
copy of this remand must be provided to the 
examiner and the examiner should indicate his 
or her review of these items in the 
examination report.

The examiner should opine as to whether it is 
at least as likely as not (a 50 percent or 
greater probability) that the Veteran's 
bilateral knee and lumbar spine disabilities 
are related to or had onset during active 
service.

The examiner is asked to address injuries 
sustained during service as well as injuries 
sustained after separation, including, but 
not limited to the March 2008 private 
treatment record indicating that the Veteran 
injured his back two years prior while at 
work.

A full rationale for all opinions should be 
provided.

4.  Then, readjudicate the Veteran's claims 
on appeal, with application of all 
appropriate laws and regulations, and 
consideration of any additional information 
obtained as a result of this remand.  If the 
benefits sought on appeal remain denied, the 
Veteran and his representative should be 
provided a supplemental statement of the case 
(SSOC).  Allow an appropriate period of time 
for response.

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2009).



______________________________________________
ROBERT E. O'BRIEN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


